Citation Nr: 1501422	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  14-21 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs North Texas Health Care System 


THE ISSUE

Entitlement to a clothing allowance for 2014.

(The issues of whether new and material evidence has been submitted to reopen claims of entitlement to service connection for bilateral hearing loss and tinnitus, entitlement to increased ratings for bilateral knee disorders and a right shoulder disorder, and entitlement to service connection for an acquired psychiatric disorder, are addressed in a separate decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to June 1996 and had four months and four days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2014 administrative decision by the Department of Veterans Affairs (VA) North Texas Health Care System in Dallas, Texas.  The Veterans Health Administration (VHA) Central Office currently has jurisdiction over the Veteran's medical file.

In March 2014, the VA North Texas Health Care System denied entitlement to a clothing allowance for 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2014 VA Form 9, the Veteran requested a videoconference hearing before a Veterans Law Judge.  While the Veteran was afforded a July 2014 hearing before the undersigned on his pending compensation claims, the Veteran has not had an opportunity to present testimony on his claim for a clothing allowance.  

Accordingly, the case is REMANDED for the following action:

Transfer the Veteran's medical file to the VA RO in Waco, Texas, and have that RO schedule the appellant for a videoconference Board hearing.  The claimant should be notified of the date, time and place of that hearing by letter mailed to his current address of record, with a copy to his representative.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



